DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s amendment filed December 6, 2021.  Claims 1 and 8 are amended.  Claims 4-7 and 10-15 are cancelled.  Claims 1-3 and 8-9 are pending and now deemed allowable.
Allowable Subject Matter
Claims 1-3 and 8-9 are allowed.
The closest prior art, SULLIVAN, discloses placing pre-existing starter cones into a holding fixture and filling the cones.  HOLDERMAN discloses packing the content with pressurized gas.
Neither prior art references disclose or teach the limitations of a vacuum matrix for holding the cone in place in the fixture or a two-part holding mechanism.  Though HOLDERMAN teaches a vacuum, it is distinguished from the instant application in that the HOLDERMAN vacuum is applied to the base of the cone only, not in a matrix.  Neither reference teaches a two-part holding fixture.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE L MOORE whose telephone number is (313)446-6537. The examiner can normally be reached Mon - Thurs 9 am to 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726